                Case 21-10527-JTD   Doc 236-1   Filed 04/07/21   Page 1 of 22




                                       EXHIBIT A




#114998621 v1
              Case 21-10527-JTD               Doc 236-1        Filed 04/07/21         Page 2 of 22




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE

------------------------------------------------------------ x
In re:                                                       : Chapter 11
                                                             :
CARBONLITE HOLDINGS LLC, et al., 1                           : Case No. 21-10527 (JTD)
                                                             :
                    Debtors.                                 : (Jointly Administered)
                                                             :
                                                             : Re: Docket Nos. 11, 112, 180, 205
------------------------------------------------------------ x
      REPLY OF UMB BANK, N.A. IN SUPPORT OF (1) TX/PA DEBTORS’ MOTION
           PURSUANT TO SECTIONS 105, 361, 362, 363, 364, 503 AND 507 OF THE
      BANKRUPTCY CODE SEEKING ENTRY OF INTERIM AND FINAL ORDERS
        (I) AUTHORIZING THE TX/PA DEBTORS TO OBTAIN SENIOR SECURED
   SUPERPRIORITY POSTPETITION FINANCING; (II) GRANTING (A) LIENS AND
    SUPERPRIORITY ADMINISTRATIVE EXPENSE CLAIMS, AND (B) ADEQUATE
   PROTECTION TO THE PREPETITION SECURED PARTIES; (III) AUTHORIZING
 THE USE OF CASH COLLATERAL; (IV) MODIFYING THE AUTOMATIC STAY; (V)
 SCHEDULING A FINAL HEARING; AND (VI) GRANTING RELATED RELIEF; AND
   (2) DEBTORS’ MOTION FOR (I) AN ORDER (A) APPROVING BID PROCEDURES
      FOR THE SALE OF SUBSTANTIALLY ALL OF THE DEBTORS’ ASSETS; (B)
     APPROVING PROCEDURES FOR THE ASSUMPTION AND ASSIGNMENT OF
 EXECUTORY CONTRACTS AND UNEXPIRED LEASES; (C) APPROVING CERTAIN
   BID PROTECTIONS IN CONNECTION WITH THE DEBTORS’ ENTRY INTO ANY
 POTENTIAL STALKING HORSE AGREEMENTS; (D) SCHEDULING THE AUCTION
    AND SALE HEARING; (E) APPROVING THE FORM AND MANNER OF NOTICE
      THEREOF; AND (F) GRANTING RELATED RELIEF; AND (II) AN ORDER OR
     ORDERS (A) APPROVING THE SALE OF THE DEBTORS’ ASSETS FREE AND
   CLEAR OF ALL CLAIMS, LIENS, AND ENCUMBRANCES; AND (B) APPROVING
       THE ASSUMPTION AND ASSIGNMENT OR REJECTION OF EXECUTORY
                               CONTRACTS AND UNEXPIRED LEASES

        UMB Bank, N.A., in its separate capacities as TX DIP Agent, 2 PA DIP Agent, TX

Prepetition Trustee, and PA Prepetition Trustee (collectively, the “TX/PA Agent”), hereby submits


1
    The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are:
    CarbonLite Holdings LLC (8957); CarbonLite Industries LLC (3596); CarbonLite P Holdings LLC (8957);
    CarbonLite P LLC (5453); CarbonLite PI Holdings LLC (8957); CarbonLite Pinnpack LLC (8957); CarbonLite
    Recycling Holdings LLC (8957); CarbonLite Sub-Holdings, LLC (8957); Pinnpack P, LLC (8322); CarbonLite
    Recycling LLC (3727); and Pinnpack Packaging LLC (9948). The address of the Debtors’ corporate headquarters
    is 10250 Constellation Blvd., Los Angeles, CA 90067.
2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the DIP
    Motion or the Bid Procedures Motion (as defined herein), as applicable.
                                                          1
            Case 21-10527-JTD        Doc 236-1     Filed 04/07/21     Page 3 of 22




this reply (this “Reply”) in support of the TX/PA Debtors’ Motion Pursuant to Sections 105, 361,

362, 363, 364, 503 and 507 of the Bankruptcy Code Seeking Entry of Interim and Final Orders (I)

Authorizing the TX/PA Debtors to Obtain Senior Secured Superpriority Postpetition Financing;

(II) Granting (A) Liens and Superpriority Administrative Expense Claims, and (B) Adequate

Protection to the Prepetition Secured Parties; (III) Authorizing the Use of Cash Collateral; (IV)

Modifying The Automatic Stay; (V) Scheduling a Final Hearing; and (VI) Granting Related Relief

[D.I. 11] (the “DIP Motion”) and the Debtors’ Motion for (I) An Order (A) Approving Bid

Procedures for the Sale of Substantially All of the Debtors’ Assets; (B) Approving Procedures for

the Assumption and Assignment of Executory Contracts and Unexpired Leases; (C) Approving

Certain Bid Protections in Connection With the Debtors’ Entry Into Any Potential Stalking Horse

Agreements; (D) Scheduling the Auction and Sale Hearing; (E) Approving the Form and Manner

of Notice Thereof; and (F) Granting Related Relief; and (II) An Order or Orders (A) Approving

the Sale of the Debtors’ Assets Free and Clear of All Claims, Liens, and Encumbrances; and (B)

Approving the Assumption and Assignment or Rejection of Executory Contracts and Unexpired

Leases [D.I. 112] (the “Bid Procedures Motion”) and in response to the objection thereto [D.I.

180] (the “Objection”) filed by the Official Committee of Unsecured Creditors (the “Committee”).

In support of this Reply and in further support of the DIP Motion and the Bidding Procedures

Motion, the TX/PA Agent respectfully states as follows:

                               PRELIMINARY STATEMENT

       1.     The Objection should be overruled. The Committee does not dispute that the

TX/PA Debtors have an urgent need for postpetition financing. Nor could it. The record in these

Chapter 11 Cases is clear—without the financing package proposed by the TX/PA Agent and the

bondholders it represents—institutional holders of tax-exempt bonds, not distressed investors—


                                               2
             Case 21-10527-JTD         Doc 236-1      Filed 04/07/21     Page 4 of 22




the TX/PA Debtors’ businesses would cease to operate as going concerns. Rather, the Committee

challenges select components of these financing packages, notwithstanding the fact that such

components are integral to the DIP Lenders’ decision to put additional funds at risk and are

resoundingly customary in debtor-in-possession financings. Moreover, the Committee, quite

incredibly, argues that the DIP Lenders should be compelled to inject additional funds—in

addition to the $40 million in new money that the DIP Lenders are providing under the DIP

Facilities, to support the TX/PA Debtors’ sale processes. Such challenges ignore the Bankruptcy

Code and constitute a proposed usurpation of the TX/PA Debtors’ properly exercised business

judgment.

       2.      The Committee further insists that the DIP Lenders and the Prepetition Secured

Parties seek a “value grab” of the TX/PA Debtors’ assets and “complete control” of the sale

process. Nothing could be further from the truth. The terms of the DIP Facilities reflect the

commercial reality of these Chapter 11 Cases and the unique and significant challenges facing the

TX/PA Debtors: a Pennsylvania recycling plant which is not operational and requires substantial

capital expenditures, raw goods, and immediate employee hires (all to be funded by the PA DIP

Facility) in order to commence business and a Texas facility that has historically failed to reliably

satisfy customer demand and operate profitably (or even break-even). All of these challenges are

set against the backdrop of a properly run but inherently uncertain sale process in which the DIP

Secured Parties and the Prepetition Secured Parties lack any visibility into likely sale proceeds or

the ultimate secured creditor recovery. What is more, despite soliciting financing proposals from

multiple potential sources, the TX DIP Facility and the PA DIP Facility are the only postpetition

financing options available to the TX Debtors and the PA Debtors, respectively. See Morgner

Declaration ¶¶ 12–16 [D.I. 17]. Indeed, the Committee has not identified any potential sources

                                                  3
              Case 21-10527-JTD              Doc 236-1        Filed 04/07/21        Page 5 of 22




of alternative financing to the TX/PA Debtors and completely abandoned negotiations with the

DIP Lenders.3

        3.       Further, in seeking an extension of the milestones under the DIP Facilities and Bid

Procedures in these Chapter 11 Cases, the Committee conveniently overlooks the fact that the

marketing process for the TX/PA Debtors has been ongoing since January 2021, when the TX/PA

Debtors hired their investment banker, Jefferies L.L.C. (“Jefferies”). The TX/PA Debtors, along

with Jefferies and their other advisors, evaluated the terms of the DIP Facilities and determined

that the milestones were reasonable and achievable. Extending the milestones in these Chapter

11 Cases just unnecessarily prolongs a process that was already well underway before these cases

were filed and adds tremendous additional expense without additional benefit to the TX/PA

Debtors’ estates.

        4.       The DIP Facilities provide vital liquidity to the TX/PA Debtors notwithstanding

the limited sale visibility and challenges faced by all stakeholders. The DIP Lenders and the other

Prepetition Secured Parties would not have consented to the use of their Cash Collateral, nor

provided the DIP Facilities, without the assurances and protections provided in the proposed Final

Orders. The Committee should not be permitted to cherry-pick the provisions of the DIP Facilities

and Bid Procedures which it finds objectionable yet receive the benefit of the financial package

provided by the DIP Lenders and the Prepetition Secured Parties. The DIP Facilities, when

viewed as a whole, as well as the Bid Procedures, are more than reasonable and provide the




3
    Counsel to the TX/PA Agent and the Committee had been engaged in good-faith negotiations regarding a
    resolution of the issues set forth in the Objection and the Debtors, with the consent of the TX/PA Agent, granted
    an extension of the Committee’s objection deadline to facilitate further negotiations. Following the exchange of
    an issues list and a discussion amongst the parties, which counsel to the TX/PA DIP Agent believed narrowed the
    issues and provided a path toward potential resolution, the Committee inexplicably went radio silent and then
    filed its approximately fifty-page Objection, raising numerous issues which the TX/PA Agent believe could have
    been easily resolved if the Committee had engaged in minimal further discussions.
                                                         4
             Case 21-10527-JTD         Doc 236-1     Filed 04/07/21      Page 6 of 22




greatest opportunity for the Debtors to maximize the value of their estates for the benefit of all

creditors. Thus, they should be approved in their entirety, and the Objection should be overruled.

                                             REPLY

I.     The DIP Motion Should Be Approved on a Final Basis.

       5.      The TX/PA Debtors have determined, in their respective business judgment, that

the DIP Facilities provide the best means of financing these Chapter 11 Cases and maintaining

their businesses as going concerns. When determining whether to approve a debtor’s request to

obtain postpetition financing, bankruptcy courts defer to a debtor’s business judgment. See, e.g.,

In re L.A. Dodgers LLC, 457 B.R. 308, 313 (Bankr. D. Del. 2011) (“[C]ourts will almost always

defer to the business judgment of a debtor in the selection of the lender. . . . Under the [Business

Judgment Rule], courts will not second-guess a business decision, so long as corporate

management exercised a minimum level of care in arriving at the decision.”); In re U.S. Mineral

Prods. Co., No. 01-2471 (JKF), 2005 WL 5887218, at *2 (Bankr. D. Del. Nov. 29, 2005)

(approving financing based on debtor’s and trustee’s exercise of “prudent business judgment”);

In re Ames Dep’t Stores, Inc., 115 B.R. 34, 40 (Bankr. S.D.N.Y. 1990) (holding that a court should

defer to debtor’s “reasonable business judgment”).

       6.      The business judgment rule governs unless one of four elements can be shown:

(a) the directors did not in fact make a decision; (b) the directors’ decision was uninformed; (c)

the directors were not disinterested or independent; or (d) the directors were grossly negligent.

Id. The Committee has not demonstrated that any of these exceptions apply to the facts at hand.

Rather, for the reasons set forth in the DIP Motion, and as further described in this Reply, the DIP




                                                 5
             Case 21-10527-JTD         Doc 236-1      Filed 04/07/21     Page 7 of 22




Facilities are clearly the best (and only) option available to preserve value for these estates,

creditors, employees and other parties in interest, and the Objection should therefore be overruled.

       7.      Allowing the Committee to substitute its own judgement for that of the TX/PA

Debtors would undermine the business judgment rule. See, e.g., In re The Wet Seal Inc., No. 15-

10081, D.I. 335, p. 52–53 (Bankr. D. Del. Feb. 5, 2015) (finding, over objection, that the debtor

“acted in accordance with reasonable business judgment in deciding how to proceed. . . .”); In re

Exide Techs., No. 13-11482, D.I. 2568, p. 115 (Bankr. D. Del. Oct. 31, 2014) (approving a DIP

amendment and extension over committee objections and noting that “[c]ourts generally will not

second guess, nor should they, a business decision so long as corporate management has exercised

a minimum level of care in arriving at the decision.”).

       (A)     The Process Timeline Is Adequate and Reasonable Under the Circumstances
               of These Chapter 11 Cases.

       8.      The Court should reject the Committee’s contention that the proposed milestones

are too truncated and prevent a thorough process that will maximize value for the TX/PA Debtors’

estates and all parties in interest. See, e.g., Objection ¶¶ 1–2. Rather, particularly when viewed

from the perspective of prepetition activities, the process timeline is adequate and reasonable

under the circumstances of these Chapter 11 Cases, does not preclude alternatives to a sale, and

is designed to maximize the value of the TX/PA Debtors’ estates for the benefit of all of the

TX/PA Debtors’ creditors. The TX/PA Debtors have been engaged in a robust marketing process,

led by Jefferies, for one or more sale transactions of substantially all or a portion of their assets

or, for an alternative reorganization transaction, since January 2021. Jefferies has identified

and contacted 152 potential interested parties, including industry and financial players. Bidding

Procedures Motion ¶ 14. As of the date of the Bid Procedures Motion, 83 of those parties had

signed non-disclosure agreements and had begun conducting due diligence. Id. Of those, eight
                                                  6
Case 21-10527-JTD   Doc 236-1   Filed 04/07/21   Page 8 of 22
             Case 21-10527-JTD         Doc 236-1      Filed 04/07/21     Page 9 of 22




       (B)     The Sizing of the DIP Facilities Is Adequate to Meet the TX/PA Debtors’
               Operating Needs and to Fund These Chapter 11 Cases.

       10.     What seems lost on the Committee in its incredible ask for an upsizing of the DIP

Facilities is twofold: (a) the DIP Lenders agreed to provide postpetition financing solely in

accordance with the agreed Budgets and cannot be compelled to lend additional funds, and (b) the

Budgets were prepared by the TX/PA Debtors’ management and their financial advisors, who are

the most knowledgeable about the needs of the TX/PA Debtors’ business. The DIP Lenders relied

on the TX/PA Debtors’ representations and assurances that the Budgets contain applicable

expenses for the period covered by such Budgets, including all necessary costs and expenses of

operating the TX/PA Debtors’ businesses and administering these Chapter 11 Cases and represent

an exercise of the TX/PA Debtors’ reasonable business judgment.

       11.     The Committee now would have the Court substitute its judgment as to the

Budgets and sizing of the DIP Facilities for that of the TX/PA Debtors themselves, who are

involved in the day-to-day operations of the business and intimately know and understand the

requirements of operating their business. The Committee maintains that the current size of the

DIP Facilities is “to the detriment of unsecured creditors” and advocates for more DIP funding

and a longer chapter 11 process, but it fails to acknowledge that any additional new money will

only be provided on a senior secured superpriority basis, pushing unsecured creditors even deeper

out of the money.

       12.     The motive behind the Committee’s request for additional funds is confusing at

best as it will place additional senior secured superpriority financing ahead of general unsecured

creditors, effectively reducing their recovery, and is self-serving at worst as it appears additional

funding would largely be diverted to increasing the budgets for Committee professionals’ fees.



                                                  8
             Case 21-10527-JTD       Doc 236-1      Filed 04/07/21    Page 10 of 22




       (C)     The Terms of the DIP Facilities Are Reasonable and Reflect the Commercial
               Realities of These Chapter 11 Cases.

       13.     Although the Committee is eager to pick and choose provisions of the DIP

Facilities that it may find objectionable in isolation, the DIP Facilities must be viewed

comprehensively with respect to the particular circumstances of these Chapter 11 Cases. In short,

each of the DIP Facilities’s terms objected to by the Committee was required, after vigorous

negotiation, between the TX/PA Debtors and the DIP Lenders. The terms of the DIP Facilities,

and the protections afforded to the DIP Lenders thereunder, are standard terms in postpetition

financing agreements. The fees, expenses, interest rates, Milestones, waivers and other provisions

were negotiated at arms’-length to provide the TX/PA Debtors with the necessary liquidity to

operate their businesses and effectuate a restructuring, while simultaneously providing the DIP

Lenders with market-based terms and protections. Without these provisions, the TX/PA Debtors

would have been unable to access the liquidity necessary to fund these Chapter 11 Cases and

maintain the businesses as a going concern. The Committee would like to cherry-pick the

provisions it likes while rejecting those that largely serve to protect the DIP Lenders. However,

each of the TX DIP Facility and the PA DIP Facility is a package, and each reflects concessions

from both the applicable TX/PA Debtors and applicable DIP Lenders. Regardless of whether

considered properly as a package or considered in isolation, the purportedly objectionable terms

are entirely reasonable and appropriate in these Chapter 11 Cases and should be approved

               (i)    The Roll-Up Is Necessary and Appropriate Under the Circumstances.

       14.     The Court should overrule the Committee’s request not to approve the roll-up on

a 2:1 basis under the PA DIP Facility. The PA Roll-Up Loans are a material component of the

structure of the PA DIP Facility, which was required by the PA DIP Lenders as a condition to

their commitment to provide $25 million in new money postpetition financing and consent to the
                                                9
              Case 21-10527-JTD        Doc 236-1       Filed 04/07/21     Page 11 of 22




PA Debtors’ use of their cash collateral. The PA Facility is unique in the context of these Chapter

11 Cases. Unlike the Debtors’ other facilities, the PA Facility is not yet fully operational and still

needs to have certain of its equipment installed and certified. Conversely, the other three facilities

have been operating for some time. While the PA DIP Lenders are hopeful that the PA Facility

will be successful once it is fully operational, there is a significant risk to ramp up and operations,

and there is no guarantee of success. Relatedly, the PA DIP Lenders have concerns that some of

the issues that have plagued the other facilities may also affect the PA Facility. Accordingly, the

PA DIP Facility is an inherently riskier loan. Even with the 2:1 roll-up, the PA DIP Lenders were

unable to convince all of the PA Prepetition Bondholders to participate given the perceived risks

of this financing. The PA Roll-Up Loans are intended to provide further economics in exchange

for taking on that credit risk and are an essential element of the total consideration the PA DIP

Lenders will receive in exchange for providing the PA DIP Facility. Removing the roll-up would

impair, or indeed destroy, the fundamental bargain reflected by the terms of the PA DIP Facility.

       15.      Courts in this jurisdiction have recognized that roll-ups are a common element of

debtor-in-possession financings in recent years and have approved such provisions. See, e.g., In

re Golfsmith Int’l Holdings, Inc., No. 16-12033 (LSS) (Bankr. D. Del. Oct. 17, 2016) [D.I. 314];

In re Draw Another Circle, LLC, No. 16-11452 (KJC) (Bankr. D. Del. July 22, 2016) [D.I. 448];

In re Pac. Sunwear of Cal., Inc., No. 16-10882 (LSS) (Bankr. D. Del. May 24, 2016) [D.I. 388];

In re Haggen Holdings Liquidation, LLC, No. 15-11874 (KG) (Bankr. D. Del. Oct. 15, 2015)

[D.I. 449]; In re EveryWare Global, Inc., No. 15-10743 (LSS) (Bankr. D. Del. Apr. 28, 2015)

[D.I. 130].

       16.      Additionally, courts have held that approval of a roll-up is permissible in

circumstances where: (a) the debtor’s business operations will not survive absent the proposed

                                                  10
             Case 21-10527-JTD        Doc 236-1        Filed 04/07/21    Page 12 of 22




financing; (b) the debtor is unable to obtain alternative financing on acceptable terms; (c) the

proposed lender will not accede to less preferential terms; and (d) the proposed financing is in the

best interests of the general creditor body. See, e.g., In re Vanguard Diversified, Inc., 31 B.R.

364, 366 (Bankr. E.D.N.Y. 1983); see also In re Ellingsen MacLean Oil Co., 834 F.2d 599, 601–

02 (6th Cir. 1987); In re Beker Indus. Corp., 58 B.R. 725, 741–43 (Bankr. S.D.N.Y. 1986); In re

FCX, Inc., 54 B.R. 833, 837, 840 (Bankr. E.D.N.C. 1985); In re Gen. Oil Distribs., Inc., 20 B.R.

873, 876–77 (Bankr. E.D.N.Y. 1982). The PA Roll-Up Loans satisfy each of the criteria noted

above as follows: (i) without the liquidity provided by the PA DIP Facility, the PA Debtors would

be unable to fund necessary expenditures to ensure the PA Facility becomes fully operational and

maintain the business as a going concern; (ii) as underscored by the evidence the PA Debtors

proffered in support of the PA DIP Facility, the PA Debtors are unable to obtain alternative

financing on acceptable terms, see, e.g., Morgner Decl. ¶¶ 15–16; (iii) the PA Prepetition

Bondholders’ agreement to provide financing to the PA Debtors and consent to the use of their

Cash Collateral was premised on inclusion of the roll-up in the PA DIP Facility, see Morgner

Decl. ¶ 19; and (iv) the PA DIP Facility is in the best interest of the PA Debtors’ creditors because

it provides the PA Debtors with the necessary cash to fund the completion of the PA Facility and

its operations once fully-functioning, as well as providing the best economic terms possible given

the circumstances. Accordingly, the PA Roll-Up Loans meet the necessary criteria for approval.

       17.     Furthermore, contrary to the Committee’s assertions otherwise, see Objection ¶

25, the PA Roll-Up Loans are subject to the Challenge Period. See, e.g., proposed Final Order ¶

13(b)(ii) (delineating the Roll-Up Loans as one of the matters with respect to which a Challenge

Proceeding may be filed). This fully “protect[s] the rights and interests of unsecured creditors

and other parties-in-interest.” Objection ¶ 25.

                                                  11
             Case 21-10527-JTD        Doc 236-1      Filed 04/07/21    Page 13 of 22




               (ii)    The DIP Liens and the Proposed Adequate Protection Package Are
                       Appropriate and Warranted.

       18.     The Committee contends that the DIP Facilities improperly grant the DIP Lenders

liens on unencumbered assets and that the proposed adequate protection provisions violate the

Bankruptcy Code. See Objection ¶¶ 26–33. The DIP Liens and the adequate protection package

provided to the DIP Secured Parties and the Prepetition Secured Parties, respectively, are a part

of the complete package that was negotiated by the TX/PA Debtors, the DIP Secured Parties, and

the Prepetition Secured Parties. The types of unencumbered assets identified by the Committee

are routinely made available as collateral to postpetition lenders in exchange for new money loans

and to prepetition lenders in exchange for the use of cash collateral and their consent to priming.

See, e.g., In re Windsor Petroleum Transp. Corp., No. 14-11708 (PJW) (Bankr D. Del. Aug. 12,

2014) [D.I. 52] (permitting liens on avoidance actions for use of cash collateral).          As a

representative of unsecured creditors, neither the Committee nor its constituents are entitled to

any adequate protection, nor are they entitled to restrict the TX/PA Debtors’ ability to grant

unencumbered property as collateral in exchange for the infusion of new capital. See, e.g., In re

Dairy Mart Convenience Stores, Inc., 351 F.3d 86, 90 (2d Cir. 2003).

       19.     Proceeds of avoidance actions are property of a debtor’s estate under section

541(a)(3) of the Bankruptcy Code, which provides that “any interest in property that a trustee

recovers” under section 550 of the Bankruptcy Code is property of the estate. 11 U.S.C. §

541(a)(3). Therefore, a debtor may pledge proceeds of avoidance actions as collateral for the

claims of secured creditors. See, e.g., In re AppliedTheory Corp., No. 02-11868 (REG), 2008 WL

1869770, at *1 (Bankr. S.D.N.Y. Apr. 24, 2008) (“Of course those assets started out

unencumbered. But those assets can thereafter be encumbered (or made available to satisfy

superpriority claims), if necessary to provide adequate protection. That’s expressly authorized
                                                12
             Case 21-10527-JTD         Doc 236-1       Filed 04/07/21    Page 14 of 22




under section 361(2).”). Unsecured creditors do not hold an exclusive right to the proceeds of

avoidance actions. Such causes of action are property of a debtor’s estate that may be utilized in

accordance with the debtor’s business judgment. See 11 U.S.C. §§ 541(a)(3), 541(a)(4), 550(a).

Indeed, the right to encumber avoidance actions is a valuable tool available to debtors when

seeking to obtain postpetition financing in circumstances where they otherwise would not be able

to do so.

       20.     Further, there is no requirement under section 550(a) that the value from such

avoidance actions flows to unsecured creditors. Section 550(a) refers to benefit of the estate—

not specifically to general unsecured creditors or any other particular class of creditors. See, e.g.,

Mellon Bank, N.A. v. Dick Corp., 351 F.3d 290, 293 (7th Cir. 2003); see also In re Calpine Corp.,

377 B.R. 808, 813 (Bankr. S.D.N.Y. 2007) (citing Mellon Bank with approval); In re Fleming

Packaging Corp., No. 03-82408, 2007 WL 4556985, at *6 (Bankr. C.D. Ill. Dec. 20, 2007) (“This

Court does not consider Section 550(a)’s ‘for the benefit of the estate’ phraseology as a statutory

requirement that the unsecured creditors benefit directly from the recovery of an avoided transfer,

i.e., that the recovered funds end up in the pockets of the unsecured creditors.”).

       21.     Courts in this District routinely approve debtor-in-possession facilities that

encumber avoidance action proceeds. See, e.g., In re Craftworks Parent, LLC, No. 2010475

(BLS) (Bankr. D. Del. May 21, 2020) [D.I. 535]; In re PES Holdings, LLC, No. 19-11626 (KG)

(Bankr. D. Del. Nov. 14, 2019) [D.I. 580]; In re One Aviation Corp., No. 18-12309 (CSS) (Bankr.

D. Del. Nov. 27, 2018) [D.I. 208]; In re Basic Energy Servs., Inc., No. 16-12320 (KJC) (Bankr.

D. Del. Nov. 17, 2016) [D.I. 171]. Thus, the practice of granting liens on avoidance actions




                                                  13
               Case 21-10527-JTD       Doc 236-1      Filed 04/07/21    Page 15 of 22




proceeds is one permitted by the Bankruptcy Code and one that is routinely authorized by courts

to secure the financing needed to achieve a debtor’s restructuring goals.

         22.     The DIP Lenders have conditioned the extension of credit on obtaining liens on

unencumbered property and the proceeds of avoidance actions. The TX/PA Debtors have

concluded, in the exercise of their business judgment, that the benefits of the DIP Facilities are

well worth that exchange. However, to address the Committee’s concern that the DIP Liens and

Adequate Protection Liens extend to the proceeds of avoidance actions against the Prepetition

Secured Parties, the DIP Secured Parties and Prepetition Secured Parties have agreed to carve-out

such proceeds from the DIP Liens and the Adequate Protection Liens. See proposed Final Orders

¶ 6(a)(i). Accordingly, the liens on unencumbered property and the proceeds of avoidance actions

should be approved as provided for in the proposed Final Orders.

         23.     As mentioned above, the Committee also challenges the breadth of the definition

of diminution in value. To address the Committee’s concerns, the Prepetition Secured Parties

have agreed to revise the language to make it clear that the Diminution in Value is only “to the

fullest extent set forth in the Bankruptcy Code or other applicable law.” Proposed Final Orders ¶

(vii).

         24.     Finally, the Prepetition Secured Parties have added language to the proposed Final

Orders to address the concerns raised by the Committee with respect to recharacterization of

payments of postpetition interest, fees, costs, and charges as principal in the event that the

Prepetition Secured Parties are determined to be undersecured. See proposed Final Orders ¶ 9(d).

                 (iii)   The DIP Economics Reflect the Risk Born by the DIP Lenders.

         25.     As discussed above, the terms of the DIP Facilities reflect the commercial reality

of these Chapter 11 Cases, particularly given the unique challenges facing the TX/PA Debtors,

                                                 14
             Case 21-10527-JTD        Doc 236-1       Filed 04/07/21    Page 16 of 22




including at the PA Facility which is in the process of becoming fully operational. Additionally,

all the terms of the DIP Facilities reflect a hard fought, arms’-length negotiation by the TX/PA

Debtors and the DIP Lenders with concessions on both sides. As no other financing is available

to the TX/PA Debtors, the economics of the DIP Facilities reflect the best option available to the

TX/PA Debtors and are “customary and usual and reasonable under the circumstances.” Morgner

Declaration ¶ 20. To the extent the Committee can find replacement financing with better terms,

there is nothing in the DIP Facilities that prevents such facilities from being taken out by another

financing source.

               (iv)    The Section 506(c) and Section 552(b) and Marshalling Waivers Are
                       Appropriate.

       26.     The Committee’s objection to a waiver of the Debtors’ rights under section 506(c)

should be overruled. Such waivers are standard with respect to postpetition financings between

sophisticated parties, such as is the case here. Courts have consistently found that a debtor is

vested with the discretion to waive section 506(c) of the Bankruptcy Code. As the Supreme Court

made clear in Hartford Underwriters, section 506(c) claims are available to, and are an asset of,

a debtor, and not any other creditor or party in interest. Hartford Underwriters Ins. Co. v. Union

Planters Bank, N.A., 530 U.S. 1, 6 (2000) (“the trustee is the only party empowered to invoke”

section 506(c) of the Bankruptcy Code); see also In re Smart World Techs., LLC, 423 F.3d 166,

181–82 (2d Cir. 2005) (“Section 506(c) . . . allows only the ‘trustee,’ or debtor-in-possession, to

take advantage of this exception. . . . We read Hartford Underwriters to stand for the proposition

that § 1109(b) does not entitle parties in interest, such as Smart World’s creditors, to usurp the

debtor-in-possession’s role as legal representative of the estate.”). Here, the TX/PA Debtors have

reasonably exercised their business judgment and determined that the section 506(c) waiver is

necessary to obtain the DIP Facilities on the best possible terms. See, e.g., In re Trans World
                                                 15
                Case 21-10527-JTD      Doc 236-1      Filed 04/07/21    Page 17 of 22




Airlines, Inc., 163 B.R. 964, 974 (Bankr. D. Del. 1994) (approving postpetition loan and

receivables facility because such facility “reflect[ed] sound and prudent business judgment”). The

section 506(c) waiver is a core component of the DIP Facilities, absent which the TX/PA Debtors

would not have had access to the liquidity necessary to continue operating their businesses.

          27.     Similarly, the TX/PA Debtors’ reasonable business judgment in agreeing to waive

the “equities of the case” exception under section 552(b) of the Bankruptcy Code outweighs the

Committee’s arguments that the waiver should not be granted. Like the section 506(c) waiver,

the section 552(b) waiver is part of the consideration that the TX/PA Debtors decided to provide

in exchange for the DIP Facilities. The record in these Chapter 11 Cases shows that the Debtors’

decision is based on market conditions and resulted from extensive arm’s-length negotiations.

The DIP Lenders have provided crucial liquidity that made these Chapter 11 Cases possible and

would not have advanced such financing without the section 552(b) waiver. Courts in this District

routinely approve section 552(b) waivers. See, e.g., In re Hospital Acquisition LLC, No. 19-10998

(BLS) (Bankr. D. Del. June 21, 2019) [D.I. 278] ¶ 46 (approving waiver of any “equities of the

case” exception under section 552(b) as to a DIP lender); In re Cent. Grocers, Inc., No. 17-10993

(LSS) (Bankr. D. Del. June 8, 2017) [D.I. 368] ¶ 32 (same); In re Garden Fresh Rest. Intermediate

Holdings, LLC, No. 16-12174 (CSS) (Bankr. D. Del. Nov. 15, 2016) [D.I. 355] ¶ 19 (approving

waiver of the “equities of the case” exception under section 552(b) as to the prepetition secured

parties); In re Verengo, Inc., No. 16-12098 (BLS) (Bankr. D. Del. Oct. 13, 2016) [D.I. 78] ¶ 12

(same).

          28.     The Committee also argues that the marshaling waiver is inappropriate. The

marshaling doctrine provides that a court may require a senior secured creditor to first satisfy its

claim from property of the debtor in which a junior creditor lacks an interest—thus protecting the

                                                 16
              Case 21-10527-JTD       Doc 236-1      Filed 04/07/21    Page 18 of 22




junior creditors’ interest in property subject to both a senior and junior claim. See In re Tampa

Chain Co., 53 B.R. 772, 777 (Bankr. S.D.N.Y. 1985). However, “unsecured creditors cannot

invoke the equitable doctrine of marshaling,” because marshaling is a protection for junior secured

creditors. In re Advanced Mktg. Servs., Inc., 360 B.R. 421, 427 (Bankr. D. Del. 2007). Moreover,

the granting of such a waiver is reasonable and is a customary component in DIP financings as

evidenced by Courts in this District granting such relief in numerous other cases. See, e.g., In re

Craftworks Parent, LLC, No. 20-10475 (BLS) (Bankr. D. Del. May 21, 2020) [D.I. 535]; In re

Fred’s, Inc., No. 19-11984 (CSS) (Bankr. D. Del. Oct. 17, 2019) [D.I. 338]; In re Exide Techs.,

No. 13-11482 (KJC) (Bankr. D. Del. July 25, 2013) [D.I. 427]; In re Visteon Corp., No. 09-11786

(CSS) (Bankr. D. Del. Nov. 12, 2009) [D.I. 1311]; In re Linens Holding Co., No. 08-10832 (CSS)

(Bankr. D. Del. May 28, 2008) [D.I. 476]. Thus, only a secured creditor can invoke the doctrine

of marshaling. In re Arlco, Inc., 239 B.R. 261, 274 (Bankr. S.D.N.Y. 1999) (holding that

unsecured creditors have no right to invoke the doctrine of marshaling) (citing In re Prichard,

170 B.R. 41, 45 (Bankr. N.D.N.Y. 1994)). No secured party has objected to the marshaling waiver

here.

        29.     The Committee’s contention that the DIP Lenders should provide $40 million in

new money financing without protection from section 506(c), section 552(b), and marshalling

attacks is patently unreasonably and should be rejected.

        C.      The Committee Budgets Are Reasonable.

        30.     The Committee objects that its investigation budget is too restrictive, that the

amounts budgeted for Committee professionals is inadequate, and that the Carve-Outs are

insufficient. Specifically, the Committee asserts the investigation budget should be increased

from $50,000 to $100,000 for each of the TX DIP Facility and the PA DIP Facility. The DIP

                                                17
Case 21-10527-JTD   Doc 236-1   Filed 04/07/21   Page 19 of 22
             Case 21-10527-JTD        Doc 236-1       Filed 04/07/21     Page 20 of 22




       D.      The Challenge Period Is Reasonable.

       32.     As the Committee acknowledges in the Objection, the 75-day challenge period

from the date of entry of the Interim Order is consistent with the Local Rules and has become

standard in this Court. They have provided no rationale for why an extended time period is

appropriate here. Furthermore, the DIP Secured Parties and the Prepetition Secured Parties have

agreed to include language substantially similar to that proposed by the Committee with respect

to standing of the Committee. See proposed Final Orders ¶ 13(b)(i).

II.    The Bidding Procedures Are Reasonable and Designed to Maximize the Value of the
       Estates.

       33.     As detailed further above, the sale process timeline is adequate and reasonable

under the circumstances of these Chapter 11 Cases and is designed to maximize the value of the

TX/PA Debtors’ estates for the benefit of all of the TX/PA Debtors’ creditors. Furthermore, as a

concession to the Committee, the DIP Lenders have agreed to the extension of certain milestones

as set forth in the proposed revised Bidding Procedures Order.

       34.     Based on its statements in the Objection, the Committee seems to be confused as

to which parties have consent and/or consultation rights with respect to which facilities. As

clearly delineated in the Bid Procedures, the TX Secured Parties only have consent or consultation

rights, as applicable, with respect to the assets of the TX Debtors (whether in a sale of only that

facility or combined with one or more other facilities), and the PA Secured Parties only have

consent or consultation rights, as applicable, with respect to the assets of the PA Debtors (whether

in a sale of only that facility or combined with one or more other facilities).

       35.     Additionally, with respect to the Committee’s comments on the rights of the DIP

Secured Parties and the Prepetition Secured Parties to credit bid, such parties have full rights to

credit bid to the extent provided for under section 363(k) of the Bankruptcy Code. The proposed
                                                 19
             Case 21-10527-JTD        Doc 236-1      Filed 04/07/21   Page 21 of 22




Final Orders clearly provide for such. See proposed Final Orders ¶ 34. The Bankruptcy Code

clearly provides those rights and the parameters under which they can be exercised, and the Bid

Procedures should not restrict such rights any further.

III.   Joinder.

       36.     The remainder of the Committee’s objections are addressed in the Debtors’ reply,

filed concurrently herewith, in which the TX/PA Agent joins to the extent not inconsistent

herewith. The TX/PA Agent respectfully requests that the Court overrule the Objection.

                           [Remainder of page intentionally left blank]




                                                20
           Case 21-10527-JTD          Doc 236-1      Filed 04/07/21   Page 22 of 22




                                        CONCLUSION

       For the foregoing reasons, the TX/PA Agent respectfully requests that the Court: (i)

approve the DIP Motion on a final basis; (ii) approve the Bidding Procedures Motion; and (iii)

overrule the Committee’s Objection.

 Dated: April 7, 2021                   Respectfully submitted,
        Wilmington, Delaware
                                        /s/ David B. Stratton
                                        TROUTMAN PEPPER HAMILTON SANDERS LLP
                                        David B. Stratton (DE Bar No. 960)
                                        Evelyn J. Meltzer (DE Bar No. 4581)
                                        Kenneth A. Listwak (DE Bar No. 6300)
                                        Hercules Plaza, Suite 5100
                                        1313 N. Market Street, P.O. Box 1709
                                        Wilmington, DE 19899-1709
                                        Telephone: (302) 777-6500
                                        Facsimile: (302) 421-8390
                                        david.stratton@troutman.com
                                        evelyn.meltzer@troutman.com
                                        ken.listwak@troutman.com

                                        -and-

                                        ARNOLD & PORTER KAYE SCHOLER LLP
                                        Michael D. Messersmith (admitted pro hac vice)
                                        Sarah Gryll (admitted pro hac vice)
                                        Ginger Clements (admitted pro hac vice)
                                        70 West Madison Street, Suite 4200
                                        Chicago, Illinois 60602-4231
                                        Telephone: (312) 583-2300
                                        Facsimile: (312) 583-2360
                                        michael.messersmith@arnoldporter.com
                                        sarah.gryll@arnoldporter.com
                                        ginger.clements@arnoldporter.com

                                        Co-Counsel to UMB Bank, N.A., in its separate
                                        capacities as TX DIP Agent, PA DIP Agent, TX
                                        Prepetition Trustee, and PA Prepetition Trustee




                                                21
